Case: 19-14524   Date Filed: 08/05/2020   Page: 1 of 3



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14524
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 6:16-cv-01418-PGB-GJK

JAMES F. LAPINSKI,

                                                            Plaintiff–Appellant,

                                  versus

ST. CROIX CONDOMINIUM ASSOCIATION, INC.,
ESTATE OF DOUGLAS COOK,
FIFTH DISTRICT COURT OF APPEALS OF FLORIDA,
FLORIDA SEVENTH CIRCUIT COURT,
STATE OF FLORIDA,
VOLUSIA COUNTY, et al.,

                                                        Defendants–Appellees,

STEPHEN J. GUARDINO, et al.,

                                                                     Defendants.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 5, 2020)
               Case: 19-14524     Date Filed: 08/05/2020   Page: 2 of 3



Before WILLIAM PRYOR, Chief Judge, JORDAN and NEWSOM, Circuit
Judges.

PER CURIAM:

      James Lapinski appeals pro se the award of attorney’s fees that we imposed

as a sanction in an earlier appeal. Fed. R. App. P. 38. He also alleges several

incidents of police misconduct and violations of the Racketeer Influenced and

Corrupt Organizations Act—all the subject of another appeal from a dismissal that

we affirmed—but makes only a passing reference to the award of fees itself. We

affirm.

      We review an award of attorney’s fees for abuse of discretion. Rath v.

Marcoski, 898 F.3d 1306, 1309 (11th Cir. 2018). A district court abuses its

discretion when it fails to apply the correct legal standard or to follow proper

procedures, bases an award on findings of fact that are clearly erroneous, or

commits a clear error of judgment. Id. The determination of a reasonable hourly

rate is a finding of fact reviewed for clear error. Am. Civil Liberties Union of Ga. v.

Barnes, 168 F.3d 423, 436 (11th Cir. 1999). We also review for abuse of discretion

the denial of an evidentiary hearing concerning an application for attorney’s fees.

Love v. Deal, 5 F.3d 1406, 1409 (11th Cir. 1993). A district court must conduct an

evidentiary hearing only when there is a dispute of material fact that cannot be

resolved based on the available record. Id.



                                           2
               Case: 19-14524     Date Filed: 08/05/2020   Page: 3 of 3



      The district court did not abuse its discretion by not holding an evidentiary

hearing. The application for attorney’s fees filed by the Condominium Association

included an affidavit that detailed the time and costs associated with defending

Lapinski’s earlier appeal and the reasonableness of the fee request. The record

presented no material dispute of fact.

      Because he makes only a single, conclusory statement in his initial brief to

the fee award, Lapinski has forfeited any challenge to amount of that award.

Although we liberally construe pro se complaints, “issues not briefed on appeal by

a pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008). A passing reference fails to preserve that issue for appellate

review, and the failure to make arguments or cite authorities in support of an issue

forfeits it. Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1319 (11th

Cir. 2012). The issues decided in Lapinski’s earlier appeal are not properly before

us. And we deny Lapinski’s motion to submit new evidence for the record on

appeal.

      AFFIRMED.




                                          3